DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, the limitation “a connector for the handpiece to the control box with a handpiece cable” is unclear. It is unclear if the handpiece cable is the same as the connector or where the connector is actually located. For the purpose of compact prosecution, the connector is being interpreted as a piece on the control box, and the handpiece cable is the cable that runs from the handpiece to the control box, attaching to the control box at the connector. Claims 8-11 are also rejected based on their dependency on Claim 7.
Regarding Claim 16, the limitation “further comprising the plunger from the syringe barrel after loading” is unclear as it does not say what is done to the plunger removing the plunger from the syringe barrel”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Henley (US 2016/0230145) in view of Dietz et al (US 2011/0196404).
Claim 1, Henley teaches a system for micronizing an aspirate (¶ [0012, 0028]), the system comprising:
a motor (¶ [0065], not shown in Fig. 5),
a blade (rotors 510, Fig. 5) positionable within a syringe barrel (tube 102, Fig. 5; the blade is fully capable of being placed within a syringe barrel instead of the centrifuge tube 102) containing an aspirate (¶ [0012, 0056, 0066]), the blade (510, Fig. 5) rotationally coupled to the motor (¶ [0065]) by a drive shaft (rotary shaft 508, Fig. 5), and
an end cap (agitator cap 502, Fig. 5) positioned along the drive shaft (508, Fig. 5) between the blade (520, Fig. 5) and the motor (¶ [0065]; one of ordinary skill in the art would recognize the motor would not be located within the container with the aspirate and would instead be exterior to the cap), the end cap (502, Fig. 5) including an opening through which the drive shaft (508, Fig. 5) extends (¶ [0067] indicates the cap includes a central hole through which the rotary shaft extends), the end cap (502, Fig. 5) configured to seal the container (102, Fig. 5; ¶ [0066]).
Henley is silent regarding a handpiece with a handle, where the motor is disposed within the handle.
Dietz teaches a surgical cutting instrument, thus being in the same field of endeavor of medical cutting instruments, with a motor (integral motor rotor 320, Fig. 25) disposed within a handpiece with a handle (housing portion 302, Fig. 25). This motor allows the blade to rotate (¶ [0108]). The handle allows the surgeon, or other professional, to easily hold and guide the device to ensure the blade is applied to the correct location.

Regarding Claim 2, Henley further discloses the drive shaft (508, Fig. 5) slidingly engages with the opening of the end cap (502, Fig. 5; ¶ [0069]; the stoppers are configured to prevent excess sliding; as seen in Fig. 5, some sliding motion is possible since the stoppers are both directly against the cap).
Regarding Claim 3, Henley further discloses the drive shaft (508, Fig. 5) is an cylindrical inner shaft configured to rotate (¶ [0068]) having a first end configured to engage an output shaft of the motor (¶ [0065]), and a second end attached to the blade (510, Fig. 5).
Henley is silent whether the drive shaft also comprises a hollow, cylindrical outer sheath having a first end that engages the handle and surrounds the cylindrical inner shaft.
Dietz teaches a surgical cutting instrument with a hollow, cylindrical outer sheath (230, Fig. 25) having a first end that engages the handle (102, Fig. 25) and surrounds the rotating blade (¶ [0108]). The hollow sheath prevents material from coming into direct contact with the rotating blade and getting tangled or caught.
Therefore, it would have been obvious to modify the device of Henley to have the drive shaft also comprise a hollow outer shaft surrounding the rotary shaft, as has been shown to be known in the art by Dietz, to prevent material from coming into direct 
Regarding Claim 4, Henley is silent regarding a blade guard attached to the second end of the inner shaft.
Dietz teaches a blade guard attached to the second end of the inner shaft (blade 200, Fig. 25). The distal end (250, Fig. 25) of the hollow shaft (230, Fig. 25) functions as a blade guard and helps prevent the blade from damage. The blade guard is attached to the second end of the blade through the rest of the hollow shaft, the housing, and the blade as a whole.
Therefore, it would have been obvious to modify the device of Henley/Dietz to have the hollow shaft extend all the way to the end of the inner shaft such that the distal end of the hollow shaft serves as a blade guard preventing the blade from becoming damaged. This would be beneficial if the blade is accidentally actuated before being placed within the aspirate container or if the handpiece is knocked and comes into contact with the container wall.
Regarding Claims 7 and 9, Henley is silent regarding a control box, the control box including a motor controller configured for controlling operation of the motor, a connector for the handpiece to the control box with a handpiece cable, a processor, and a memory.
Dietz teaches a control box (enclosure 21, Fig. 1), the control box (21, Fig. 1) including:
a motor controller (motor control system 20, Fig. 1) for controlling operation of the motor (320, Fig. 25; ¶ [0108]), and

a processor and a memory (¶ [0076] indicates the control system 20 is connected to control module 24 which is an NI cRIO-9073; the NI cRIO-9073 comprises a processor and 128 MB of storage, see attached “cRIO-9073” document). This structure enhances the portability of the system and allows for digital control of the system versus manual control (¶ [0076-0077]).
Regarding Claims 10 and 11, Henley is silent regarding a foot pedal that is connected to the control box with a pedal cable.
Dietz teaches a foot pedal switch (30, Fig. 1) connected to the control box (21, Fig. 1) with a pedal cable (35, Fig. 1; ¶ [0077]). Foot pedal switches are known in the art to allow a surgeon or other professional to actuate a mechanical device while maintaining the use of both hands.
Therefore, it would have been obvious to modify the device of Henley/Dietz to have a foot pedal to allow a surgeon or other professional to actuate the motor while maintaining the use of both hands.
Regarding Claim 12, Henley further discloses the aspirate is a fat aspirate obtained from a patient during liposuction (¶ [0027-0028]).
Regarding Claim 13, Henley further discloses using the system to micronize the fat aspirate (¶ [0012, 0028], disrupting and homogenizing the fat tissue will result in it being micronized).
Claims 5 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Henley (US 2016/0230145) in view of Dietz et al (US 2011/0196404) further in view of Coleman (“Structural Fat Grafting”, Grabb and Smith’s Plastic Surgery, 2007).
Regarding Claim 5, Henley further discloses the system comprises a container (102, Fig. 5).
Henley/Dietz is silent whether the system comprises a syringe barrel.
Coleman teaches a method for fat aspiration and transfer, thus being in the same field of endeavor of liposuction and fat grafting, where a syringe is utilized to remove the fatty tissue from the patient (page 481, lines 19-23) and the syringe is then used as the container for the fatty tissue to undergo refinement prior to transfer back to the patient (page 481, lines 32-37). Limiting the transfer of the fatty tissue from syringe to refinement container back to syringe limits the mechanical forces felt by the tissue and therefore increases the chance of survival and effective fat grafting (page 480, Technique section).
Therefore, it would have been obvious to utilize the syringe barrel of a syringe instead of a centrifuge tube of Henley/Dietz to minimize fat transfer prior to grafting to increase the chance of survival of the grafts (as motivated by Coleman page 480, Technique section). This modification would be obvious in light of the disclosure of Henley who indicates a syringe is used to remove the fat from the patient (¶ [0012]) and the teachings of increased efficacy of Coleman.
Regarding Claim 14, Henley teaches a method for micronizing an aspirate (¶ [0012, 0028]), the method comprising:

inserting a blade (rotor 510, Fig. 5) into the container (102, Fig. 5);
connecting the blade (510, Fig. 5) to a motor (¶ [0065]) for causing rotation of the blade (¶ [0068]);
causing the blade (510, Fig. 5) to rotate (¶ [0068]) within the container (102, Fig. 5) to micronize the aspirate (¶ [0012, 0028], disrupting and homogenizing the fat tissue will result in it being micronized).
Henley is silent whether the container is a syringe barrel of a syringe, and whether the blade is connected to a handpiece including the motor.
Dietz teaches a surgical cutting instrument with a motor (integral motor rotor 320, Fig. 25) disposed within a handpiece (housing portion 302, Fig. 25). This motor allows the blade to rotate (¶ [0108]). The handpiece allows the surgeon, or other professional, to easily hold and guide the device to ensure the blade is applied to the correct location.
Therefore, it would have been obvious to modify the device of Henley to have a handpiece containing a motor, as has been shown to be known in the art by Dietz, to allow a surgeon or other professional to easily hold and use the device. The handpiece would also increase portability of the device and allow it to be used in various settings.
Henley/Dietz is silent whether the container is a syringe barrel of a syringe.
Coleman teaches a method for fat aspiration and transfer where a syringe is utilized to remove the fatty tissue from the patient (page 481, lines 19-23) and the syringe is then used as the container for the fatty tissue to undergo refinement prior to transfer back to the patient (page 481, lines 32-37). Limiting the transfer of the fatty 
Therefore, it would have been obvious to utilize the syringe barrel of a syringe instead of a centrifuge tube of Henley/Dietz to minimize fat transfer prior to grafting to increase the chance of survival of the grafts (as motivated by Coleman page 480, Technique section). This modification would be obvious in light of the disclosure of Henley who indicates a syringe is used to remove the fat from the patient (¶ [0012]) and the teachings of increased efficacy of Coleman.
Regarding Claim 15, Henley/Dietz/Coleman is silent whether loading an aspirate comprises withdrawing a plunger of the syringe.
Coleman teaches loading the aspirate comprises withdrawing a plunger of the syringe (page 481 lines 19-23). The use of a syringe plunger for aspiration allows for smaller mechanical forces to act on the fatty tissue, increasing its chance of survival and effective fat grafting (page 480, Technique section; page 481 lines 19-23).
Therefore, it would have been obvious to modify the method of Henley/Dietz to load the aspirate by withdrawing a plunger of the syringe (as motivated by Cole man page 481 lines 19-23) to reduce the forces on the fatty tissue and increase its chances of survival and effective fat grafting (as motivated by Coleman page 480, Technique section; page 481 lines 19-23).
Regarding Claim 16, Henley/Dietz/Coleman is silent regarding removing the plunger from the syringe barrel after loading the aspirate into the syringe barrel.

Therefore, it would have been obvious to modify the method of Henley/Dietz to include removing the plunger from the syringe barrel after loading the aspirate into the syringe barrel (as motivated by Coleman page 481 lines 32-37). This allows the fat to stay within the syringe barrel for refinement and processes, reducing the forces on the tissue and increasing the chances of tissue survival and effective fat grafting (as motivated by Coleman page 480, Technique section).
Regarding Claim 17, Henley further discloses sealing an open end (514, Fig. 5) of the container (102, Fig. 5) with an end cap (502, Fig. 5).
Henley/Dietz/Coleman is silent whether the container is a syringe barrel.
Coleman teaches a method for fat aspiration and transfer where a syringe is utilized to remove the fatty tissue from the patient (page 481, lines 19-23) and the syringe is then used as the container for the fatty tissue to undergo refinement prior to transfer back to the patient (page 481, lines 32-37). Limiting the transfer of the fatty tissue from syringe to refinement container back to syringe limits the mechanical forces felt by the tissue and therefore increases the chance of survival and effective fat grafting (page 480, Technique section).

Regarding Claim 18, Henley further discloses a drive shaft (rotary shaft 508, Fig. 5) extends through the end cap (502, Fig. 5) between the blade (510, Fig. 5) and the motor (¶ [0065]).
Henley/Dietz/Coleman is silent whether the drive shaft extends through the end cap between the blade and the handpiece.
Dietz teaches a surgical cutting instrument with a motor (integral motor rotor 320, Fig. 25) disposed within a handpiece (housing portion 302, Fig. 25). This motor allows the blade to rotate (¶ [0108]). The handpiece allows the surgeon, or other professional, to easily hold and guide the device to ensure the blade is applied to the correct location.
Therefore, it would have been obvious to modify the device of Henley/Dietz/Coleman to have a handpiece containing a motor, as has been shown to be known in the art by Dietz, to allow a surgeon or other professional to easily hold and use the device. The handpiece would also increase portability of the device and allow it to be used in various settings. Since the motor is within the handpiece, the device used in the method of Henley/Dietz/Coleman has the drive shaft extending through the end cap between the blade and the handpiece.
Claim 19, Henley/Dietz/Coleman is silent whether causing the blade to rotate comprises pressing a pedal.
Dietz teaches a foot pedal switch (30, Fig. 1) connected to the control box (21, Fig. 1) with a pedal cable (35, Fig. 1; ¶ [0077]). Foot pedal switches are known in the art to allow a surgeon or other professional to actuate a mechanical device while maintaining the use of both hands.
Therefore, it would have been obvious to modify the device of Henley/Dietz/Coleman to cause the blade to rotate by pressing a pedal. This is known in the art to allow a surgeon to actuate a mechanical device while maintaining the use of both hands.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Henley (US 2016/0230145) in view of Dietz et al (US 2011/0196404) further in view of Coleman (“Structural Fat Grafting”, Grabb and Smith’s Plastic Surgery, 2007) further in view of Schwab et al (US 2014/0276384).
Regarding Claim 6, Henley/Dietz/Coleman is silent whether the syringe barrel is a 60 cc syringe barrel.
Schwab teaches a device for processing adipose tissue, thus being in the same field of endeavor, where the adipose tissue is aspirated from a patient using a 10 or 60 mL (cc) syringe (¶ [0039]).
Therefore, it would have been obvious to simply substitute the 10 mL syringe of Henley/Dietz/Coleman for a 60 mL syringe, as both 10 mL and 60 mL syringes are shown in the art to both be acceptable syringes for aspirating adipose tissue from a patient (as motivated by Schwab ¶ [0039]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Henley (US 2016/0230145) in view of Dietz et al (US 2011/0196404) further in view of DeVale (US 5464391).
Regarding Claim 8, Henley/Dietz is silent whether the control box further comprises a display and user inputs.
DeVale teaches a surgical system, thus being in the same field of endeavor of surgical instruments, with a control unit (20, Fig. 2) and a rotary pump motor (39, Fig. 2), where the control unit (20, Fig. 2) has a display (43, Fig. 2) and user input controls (42, Fig. 2). These controls allow the user to operate the motor as desired and the display allows the user to see the parameters under which the parameter is functioning (Col. 3 lines 39-65).
Therefore, it would have been obvious to modify the control box of Henley/DeVale to comprise a display and user inputs so that the user can control the operation of the motor and see what parameters the motor is using to function (as motivated by DeVale Col. 3 lines 39-65).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Henley (US 2016/0230145) in view of Dietz et al (US 2011/0196404) further in view of Coleman (“Structural Fat Grafting”, Grabb and Smith’s Plastic Surgery, 2007) further in view of Schroeder et al (US 2012/0101472).
Regarding Claim 20, Henley/Dietz/Coleman is silent regarding moving the handpiece relative to the syringe barrel to move the blade through the aspirate.
Schroeder teaches an injection and processing syringe, thus being in the same field of endeavor, with a blade (44, Fig. 4) that is moved through the aspirate (¶ [0045] 
Therefore, it would have been obvious to modify the method of Henley/Dietz/Coleman to include moving the handpiece relative to the syringe barrel to move the blade through the aspirate to more uniformly digest the aspirate and prevent areas of large tissue clumps that would be undesirable for implantation (as motivated by Schroeder ¶ [0045]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alt et al (US 8951513) teaches a container with a rotatable shaft with arms that are sharpened blades.
Schroeder et al (US 2015/0283324) teaches a conduit with a propeller within the conduit.
Laufer et al (US 2005/0165345) teaches an aspiration conduit with a cutting head within the conduit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781